     Case 3:19-cv-00079-MMD-WGC Document 156 Filed 02/26/21 Page 1 of 1




                           UNITED STATES DISTRICT COURT
                                DISTRICT OF NEVADA

EMMANUEL CABALLERO,                  )                3:19-cv-00079-MMD-WGC
                                     )
                        Plaintiff,   )                MINUTES OF THE COURT
       vs.                           )
                                     )                February 26, 2021
ROMEO ARANAS, et al.,                )
                                     )
                        Defendants.  )
____________________________________ )

PRESENT: THE HONORABLE WILLIAM G. COBB, U.S. MAGISTRATE JUDGE

DEPUTY CLERK:        KAREN WALKER             REPORTER:        NONE APPEARING

COUNSEL FOR PLAINTIFF(S): NONE APPEARING

COUNSEL FOR DEFENDANT(S): NONE APPEARING

MINUTE ORDER IN CHAMBERS:

       The Office of the Attorney General did not accept service of process on behalf of Defendant
Summer Jacobson, who is no longer an employee of the Nevada Department of Corrections (ECF
No. 151). However, the Attorney General has filed the last known address of this Defendant under
seal (ECF No. 152). If Plaintiff wishes to have the U.S. Marshal attempt service on Defendant
Summer Jacobson, he shall follow the instructions contained in this order.

        The Clerk shall issue a summons for Summer Jacobson and send the same
to the U.S. Marshal with the address provided under seal (ECF No. 152). The Clerk shall also
send one (1) copy of Plaintiff’s First Amended Complaint (ECF No. 107), one (1) copy of
Chief Judge Du’s screening order on Plaintiff’s First Amended Complaint (ECF No. 106), and
one (1) copy of this order to the U.S. Marshal for service on the Defendant. The Clerk shall also
send to Plaintiff one (1) USM-285 form. Plaintiff shall have until Friday, March 19, 2021, to
complete the USM-285 service form and return it to the U.S. Marshal, 400 South Virginia Street,
Room 201, Reno, Nevada 89501.

       If Plaintiff fails to follow this order, Defendant Summer Jacobson may be subject to
dismissal for failure to complete service of process pursuant to Fed. R. Civ. P. 4(m).

       IT IS SO ORDERED.

                                                    DEBRA K. KEMPI, CLERK
                                                    By: _______/s/_____________
                                                          Deputy Clerk
